Citation Nr: 0719989	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-28 631	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for residuals of skin 
cancer, including as due to an undiagnosed illness related to 
service in Southwest Asia during the Persian Gulf War.

Entitlement to service connection for headaches, including as 
due to an undiagnosed illness related to service in Southwest 
Asia during the Persian Gulf War.

Entitlement to service connection for a disability manifested 
by choking and difficulty swallowing, including as due to an 
undiagnosed illness related to service in Southwest Asia 
during the Persian Gulf War.

Entitlement to service connection for erectile dysfunction, 
including as due to an undiagnosed illness related to service 
in Southwest Asia during the Persian Gulf War.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to April 
1995, including service in Southwest Asia.

The veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Veterans Law 
Judge at the RO in April 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as a malignant skin cancer, or an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection for arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran has also claimed that his disabilities may be due 
to an undiagnosed illness caused by his service in the 
Persian Gulf.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  See also Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Service connection presupposes a diagnosis of a 
current disease.)  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Circ. 2001).

However, the Persian Gulf War Veterans' Benefits Act 
authorizes VA to compensate any Persian Gulf War veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  This 
statute expands the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C.A. § 1117(d).  Compensation 
available for Persian Gulf veterans includes "medically 
unexplained chronic multisymptom illness" that is defined by 
a cluster of signs or symptoms, such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.

38 C.F.R. § 3.317 has been amended to incorporate these 
changes, made retroactively effective to March 1, 2002.  68 
Fed. Reg. 34539-543 (June 10, 2003).  38 C.F.R. § 
3.317(a)(2)(ii) was added and defines the term "medically 
unexplained chronic multisymptom illness" to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It further 
states that "[c]hronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition of "medically unexplained chronic 
multisymptom illness."  38 C.F.R. § 3.317(a)(2)(i)(B)(1) 
through (3).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War. 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that 
the Secretary determines (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome).  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(3), as amended by 68 Fed. Reg. 34539-543 (June 10, 
2003), now redesignated 38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs has determined that there 
is no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  66 Fed. Reg. 35,702-10 (July 
6, 2001), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Although the veteran submitted copies of records reflecting 
private medical treatment subsequent to service, it appears 
that there are outstanding records which are not contained in 
the veteran's claims file.  In a May 2004 statement, the 
veteran noted that he was going to have medical evaluation 
for his choking problem.  However, no records reflecting this 
treatment are contained in the claims file.  Prior to further 
review of the appeal, these records, and any other recently-
generated medical records reflecting treatment or evaluation 
for the claimed disabilities should be obtained.

The veteran also has not been provided with a VA examination 
pertinent to the claimed disabilities.  In light of the 
medical complexity of the issues, further medical evaluation 
as to the nature and etiology of the veteran's claimed 
disabilities would be helpful to the accurate resolution of 
this appeal.  See 38 C.F.R. § 3.159.  

In particular, although the veteran's skin cancer was first 
documented more than one year after his discharge from 
service, thus rendering the presumption of service connection 
for chronic diseases inapplicable to his case; a medical 
opinion as to the likely etiology and date of onset of his 
skin cancer will be helpful in analyzing the applicability of 
the provisions regarding direct service connection under 
38 C.F.R. § 3.303.

With regard to the disability manifested by choking and 
difficulty swallowing and erectile dysfunction, review of the 
veteran's medical records reveals a possible functional 
overlay with regard to each disability.  The veteran's 
service medical records include tests conducted in 1993 and 
1994 to identify the cause of atypical chest pain, including 
cardiac tests, and gastrointestinal testing.  After other 
possible causes were ruled out, the physicians related the 
veteran's complaints to stress.  Recent medical records, 
dated in 2004 reveal that the veteran's erectile dysfunction 
is described as "organic/psychogenic" in nature.  Thus, 
upon remand, any psychological evaluation deemed helpful by 
the medical examiner should be conducted as well.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary 
release(s), the RO should obtain records 
reflecting all medical treatment from 
2004 until the present for the 
disabilities at issue.

2.  The veteran should be afforded a VA 
dermatology examination to identify the 
likely etiology and date of onset of his 
skin cancer.  The claims folder should be 
made available to the examiner for review 
before the examination.  The complete 
rationale for all opinions expressed 
should be fully explained.

3.  The veteran should be afforded VA 
medical examinations by physicians with 
appropriate expertise to more fully 
evaluate the nature and etiology of the 
veteran's claimed disabilities involving 
headaches, choking and difficulty 
swallowing, and erectile dysfunction.  
The claims folder, including all records 
obtained pursuant to the above request, 
should be made available to the examiners 
for review before the examinations.  All 
tests and studies, including physical and 
psychological testing deemed helpful by 
the examiners should be conducted in 
conjunction with the examinations.  The 
complete rationale for all opinions 
expressed should be fully explained.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board of Veterans' Appeals 
(Board) has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

